EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated June 29, 2011, with respect to the financial statements and supplemental schedule included in the Annual Report of Flushing Savings Bank, FSB 401(k) Savings Plan on Form 11-K for the year ended December 31, 2010.We hereby consent to the incorporation by reference of said reports in the Registration Statements of Flushing Financial Corporation on Form S-8 (File Nos. 33-98202, effective October 16, 1995; 333-125358, effective May 31, 2005; 333-136669, effective August 16, 2006; 333-151185, effective May 23, 2008; and 333-151187, effective May 23, 2008 and 333-163010, effective November 11, 2009), and Form S-3 (File Nos. 333-155762, effective January8, 2009 and File Nos. 333-170860, effective date April 8, 2011). /s/ GRANT THORNTON LLP New York, New York June 29, 2011
